FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                     No. 07-10399
                Plaintiff-Appellee,
               v.                               D.C. No.
                                             CR-06-00169-PMP
JOSE NOE JIMENEZ,
                                                OPINION
             Defendant-Appellant.
                                         
        Appeal from the United States District Court
                 for the District of Nevada
          Philip M. Pro, District Judge, Presiding

                  Argued and Submitted
          May 16, 2008—San Francisco, California

                       Filed July 23, 2008

      Before: Betty B. Fletcher and Pamela Ann Rymer,
         Circuit Judges, and Kevin Thomas Duffy,*
                    Senior District Judge.

                    Opinion by Judge Duffy




  *The Honorable Kevin Thomas Duffy, Senior United States District
Judge for the Southern District of New York, sitting by designation.

                               9089
                   UNITED STATES v. JIMENEZ               9091


                         COUNSEL

Robert A. Bork, Assistant United States Attorney, Las Vegas,
Nevada, for appellee the United States of America.

Robert L. Ellman, Appellate Chief, Las Vegas, Nevada, for
appellee the United States of America.

Brenda Weksler, Assistant Federal Public Defender, Las
Vegas, Nevada, for defendant Jose Noe Jimenez.

Arthur L. Allen, Assistant Federal Public Defender, Las
Vegas, Nevada, for defendant Jose Noe Jimenez.


                         OPINION

DUFFY, Senior District Judge:

   Jose Noe Jimenez (“Jimenez”) is a prisoner being tempo-
rarily held in Florence, Arizona pending designation to a
Bureau of Prisons facility. After pleading guilty to Unlawful
Reentry of a Deported Alien, 8 U.S.C. § 1326, Jimenez was
sentenced to forty-six months of imprisonment. At sentenc-
ing, the district court imposed a sixteen-level enhancement for
9092               UNITED STATES v. JIMENEZ
Jimenez’s two prior convictions of Unlawful Use of a Com-
munication Facility, 21 U.S.C. § 843(b), which the district
judge found to be “drug trafficking offenses” pursuant to
§ 2L1.2(b)(1)(A)(i) of the United States Sentencing Guide-
lines (“U.S.S.G.” or the “Guidelines”). Jimenez appeals the
judgment of the district court, arguing that his prior convic-
tions do not qualify as “drug trafficking offenses” under the
Guidelines, but are merely “aggravated felonies” warranting
only an eight-level enhancement pursuant to U.S.S.G.
§ 2L1.2(b)(1)(C).

                           FACTS

   On October 17, 2000, pursuant to his guilty pleas of Sep-
tember 11, 2000, Jimenez was convicted of two counts of
Unlawful Use of a Communication Facility, 21 U.S.C.
§ 843(b) (“§ 843(b)”), in the United States District Court for
the District of Nevada. He was sentenced to two forty-eight
month terms to run consecutively. Thereafter, Jimenez was
deported on November 8, 2005.

   On about May 4, 2006, Jimenez was found residing in the
United States unlawfully. He eventually pleaded guilty with-
out a plea agreement to one count of Unlawful Reentry of a
Deported Alien, 8 U.S.C. § 1326 (“§ 1326”), on May 15,
2007. On July 27, 2007, the district court sentenced Jimenez
to forty-six months of imprisonment. In calculating the total
offense level, the court applied — over Jimenez’s objection
— a sixteen-level enhancement because of Jimenez’s two
prior § 843(b) felony convictions, which the district judge
found to be “drug trafficking offenses” for which the Guide-
lines provide such an enhancement pursuant to U.S.S.G.
§ 2L1.2(b)(1)(A)(i).

   Jimenez now appeals his sentence arguing that his § 843(b)
convictions are not “drug trafficking convictions” under the
Guidelines but rather mere “aggravated felonies,” for which
the Guidelines provide a lesser enhancement pursuant to
                    UNITED STATES v. JIMENEZ                9093
U.S.S.G. § 2L1.2(b)(1)(C). In support, Jimenez bases his
argument on statutory construction and attempts to distinguish
prior case law.

                  STANDARD OF REVIEW

   We review a district court’s decision that a prior conviction
is a qualifying offense under the Guidelines de novo. United
States v. Hernandez-Valdovinos, 352 F.3d 1243, 1246 (9th
Cir. 2003). One must recognize, however, that we are not
writing on a blank page; instead, we are guided by what other
circuits have decided.

                          ANALYSIS

A)   A § 843(b) Offense Qualifies as a “Drug Trafficking
     Offense”

   The Guidelines provide a sentence enhancement of sixteen
levels for § 1326 convictions if the defendant has a prior
“conviction for a felony that is . . . a drug trafficking offense
for which the sentence imposed exceeded 13 months.”
U.S.S.G. § 2L1.2(b)(1)(A)(i). It is without question that Jime-
nez’s prior § 843(b) convictions were felonies for which he
was sentenced in excess of thirteen months as he was sen-
tenced to forty-eight months for each conviction. At issue is
whether a § 843(b) offense qualifies as a “drug trafficking
offense.”

   Although this court has yet to address this issue, every cir-
cuit to publish an opinion on this issue has ruled that a
§ 843(b) conviction may qualify as a “drug trafficking
offense” for the purpose of enhancing a sentence pursuant to
U.S.S.G. § 2L1.2(b)(1)(A)(i) in a prosecution for a § 1326
violation. See United States v. Zuñiga-Guerrero, 460 F.3d
733, 739 (6th Cir. 2006); United States v. Duarte, 327 F.3d
206, 207 (2d Cir. 2003)(per curiam); United States v. Ori-
9094                  UNITED STATES v. JIMENEZ
huela, 320 F.3d 1302, 1305 (11th Cir. 2003)(per curiam).1 All
of these cases rely on the reasoning set forth by the Eleventh
Circuit in Orihuela, which in turn, relied upon this court’s
opinion in United States v. Vea-Gonzales, 999 F.2d 1326 (9th
Cir. 1993), overruled on other grounds by United States v.
Custis, 511 U.S. 485, 114 S.Ct. 1732, 128 L.Ed.2d 517
(1994).

   In Orihuela, the issue on appeal was identical to that which
is presented here: whether a § 843(b) offense qualifies as a
“drug trafficking offense” within the meaning of U.S.S.G.
§ 2L1.2(b)(1)(A)(i). 320 F.3d at 1303. The district court in
that case refused to apply the sixteen-level enhancement and
the Government appealed. Id. The Eleventh Circuit — relying
upon this court’s opinion in Vea-Gonzales — held that a
§ 843(b) conviction can constitute a “drug trafficking offense”
under U.S.S.G. § 2L1.2(b)(1)(A)(I), and therefore the sixteen-
level enhancement applied. Id. at 1305.

   [1] The Orihuela court began its analysis by comparing the
career offender and prior conviction sentence enhancement
provisions of the Guidelines. Id. at 1304. The court identified
that the career offender enhancement provision, U.S.S.G.
§ 4B1.1, applies to defendants with at least two prior convic-
tions of a “controlled substance offense,” which is defined
nearly identically to a “drug trafficking offense” pursuant to
U.S.S.G. § 4B1.2(b) and Application Note 1(B)(iv) of
§ 2L1.2, respectively. This court in Vea-Gonzales had already
held that a § 843(b) offense qualified as a “controlled sub-
stance offense” within the meaning of the career offender
enhancement provision. Id. Because of the near-identical defi-
nitions of “controlled substance offense” and “drug traffick-
ing offense,” the Eleventh Circuit held that a § 843(b)
conviction could similarly constitute a “drug trafficking
offense” for purposes of sentence enhancements. Id. at 1305.
  1
  In an unpublished opinion the Fifth Circuit has also ruled as such.
United States v. Gutierrez-Ortiz, 86 Fed. Appx. 729, 730 (5th Cir. 2004).
                       UNITED STATES v. JIMENEZ                      9095
We agree with the Eleventh Circuit’s reasoning in Orihuela
and adopt it as the law of this circuit.2

B) Jimenez’s Statutory Construction Argument is Unavail-
ing

   Jimenez primarily relies upon principles of statutory con-
struction in arguing that his prior § 843(b) convictions should
not qualify as “drug trafficking offenses.” He argues that
because the Sentencing Commission specifically amended the
Guidelines in 1997 to expressly include a § 843(b) conviction
within the meaning of “controlled substance offense,” but
failed to include it within the meaning of “drug trafficking
offense,” the Commission specifically intended for a § 843(b)
conviction to not qualify as a “drug trafficking offense.” Jime-
nez’s argument is unavailing.

   [2] In Orihuela, the Eleventh Circuit implicitly rejected this
argument when it acknowledged that the Guidelines were not
similarly amended to include a § 843(b) offense within the
definition of “drug trafficking offense,” a fact that the district
court focused upon in refusing to apply the enhancement. Id.
at 1304 n.7. The 1997 Amendments to the Guidelines codified
the already existing case law that had recognized § 843(b)
convictions as “controlled substance offenses.” Id. at 1304. At
the time of the 1997 Amendments — and continuing until the
Eleventh Circuit’s decision in Orihuela in 2003 — no court
had yet decided whether a § 843(b) offense fell within the
meaning of “drug trafficking offense.” See id. (“There are no
reported decisions resolving the issue of whether a telephone
facilitation crime in violation of [§ 843(b)] is within, or
  2
    The district court found that Jimenez’s conviction qualified as a “drug
trafficking offense” under either a categorical or modified categorical
approach. We do not believe that all convictions under § 843(b) should be
categorically considered a “drug trafficking offense.” Here, however, the
plea memorandum for Jimenez’s § 843 conviction, which was before the
district court on sentencing, made clear that the facts underlying his con-
viction involved the distribution of narcotics.
9096               UNITED STATES v. JIMENEZ
beyond, this definition of ‘drug trafficking offense’ as used in
Chapter Two of the Sentencing Guidelines.”). As Orihuela
was the first case to decide this issue, there was no case law
to codify regarding this issue by 1997. As such, Jimenez can-
not demonstrate that the Commission clearly intended to not
include § 843(b) convictions within the meaning of “drug
trafficking offense” and his statutory construction argument
must fail.

C)     Jimenez’s Argument that “Facilitation” Cannot
       Constitute “Aiding and Abetting” is Unavailing

   [3] Jimenez next argues that the Eleventh Circuit’s reason-
ing in Orihuela and this court’s reasoning in Vea-Gonzales
are flawed as they both presume that the “facilitation” ele-
ment of a § 843(b) offense is the equivalent of “aiding and
abetting” which is included within the definitions of “con-
trolled substance offense” and “drug trafficking offense.” He
cites the Ninth Circuit’s Model Criminal Jury Instructions in
arguing that the Government faces a higher burden in proving
“aiding and abetting” than it does in proving “facilitation” of
a crime. He points out that for aiding and abetting, the model
jury instructions require the Government to prove that the
defendant knowingly and intentionally aided another to com-
mit “each element” of the substantive crime, while it need
only show that the defendant knowingly and intentionally
used a communication facility to “help bring about” the crime
for purposes of facilitation under Section 843(b). See Model
Crim. Jury Instr. 9th Cir. 5.1, 9.25 (2003). While this may be
so, we have held that “facilitation” for purposes of § 843(b)
amounts to the same thing as “aiding and abetting.” Vea-
Gonzales, 999 F.2d at 1329-30. As Vea-Gonzales is control-
ling, we reject Jimenez’s contentions.

                        CONCLUSION

   For the reasons above, we hold that Jimenez’s prior convic-
tions under 21 U.S.C. § 843(b) qualify as “drug trafficking
                   UNITED STATES v. JIMENEZ              9097
offenses” under § 2L1.2(b)(1)(A)(i) of the Guidelines, as rea-
soned in United States v. Orihuela, 320 F.3d 1302, 1305 (11th
Cir. 2003), and therefore affirm the district court’s judgment
as to Jimenez.

  AFFIRMED.